Exhibit QUEST CAPITAL CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2008 INTRODUCTION The following information, prepared as of March 26, 2009, should be read in conjunction with the audited annual consolidated financial statements of Quest Capital Corp. (“Quest” or the “Company”) as at December 31, 2008 and 2007 and for the years ended December31, 2008, 2007 and 2006 and related notes attached thereto, which were prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All amounts are expressed in Canadian dollars unless otherwise indicated. Additional information relating to the Company, including the Company’s Annual Information Form, is available on SEDAR at www.sedar.com. BUSINESS PROFILE AND STRATEGY Quest’s primary business focus is to utilize its equity base of $291 million, augmented by prudent leverage in the form of bank debt, to invest in first mortgages secured by Canadian real estate. The Company also uses, as required, loan syndication and more recently a preferred share issuance as tools to strengthen liquidity while at the same time providing flexibility to improve its balance sheet. Quest has initiated the reduction of its revolving debt facility and it plans to continue to reduce its outstanding debt on the facility prior to its maturity in January 2010.In December 2008, the Company completed a $40.0 million preferred share issuance which was primarily used to reduce the revolving debt facility and at that time, the total available amount on the facility was reduced from $88.0 million to $70.0 million. As a mortgage investment corporation (“MIC”), Quest’s balance sheet is dominated by residentially oriented loans. In general, a loan is residentially oriented if, at the time the loan is made, greater than 80% of the real estate by which the loan is secured, is, or is intended to be, devoted to residential purposes. This includes loans for the development or financing of single family, apartment, condominium, social housing and nursing/retirement residences. Quest also invests in first mortgages secured by commercial real estate and, to a much lesser extent, in loans to the Canadian resource sector.However, recent events in the credit and real estate markets have resulted in Quest focusing on the collection of its loan portfolio and not the origination of new loans. The mortgages Quest invests in are generally of a short-term nature with terms of less than two years. Quest’s market is predominately in western Canada and Ontario and its borrowers are generally small to medium sized real estate developers. In many instances, these real estate 1 developers require shorter term financing from Quest to bridge them between their acquiring real estate for development and taking their project to a stage whereby they can expect to obtain more traditional financing, at much lower rates, from conventional lenders. Quest charges higher rates than conventional lenders and therefore the borrowers have a compelling incentive to finish that stage of their project during which Quest is the lender. Quest investigates the underlying business plan for each mortgage it considers financing and determines whether the plan is achievable before proceeding to further due diligence on the mortgage. Critical to the lending process is Quest’s determination as to the likelihood of the borrower being able to pay out the loan on maturity. This includes estimating the market value of the project at completion or loan maturity. In most instances, the borrower requires either take-out financing from a conventional lender to pay out Quest’s mortgage or the ability to sell its real estate development to end users. Since the onset of the credit crisis, take-out financing from conventional sources has become more difficult to obtain for many of Quest’s borrowers, and real estate sales have slowed considerably.As a result of this, the Company is experiencing delays in repayments and in receiving its interest payments on certain of its loans. As at December 31, 2008, this has led to a significant increase in the number of non-performing loans (loans on which the recording of interest income has ceased) in Quest’s portfolio. Deterioration in real estate values in markets where Quest operates has resulted in specific allowances for loan losses of $13.7 million as at December 31, 2008. Quest did not originate any new loans in the fourth quarter of 2008 as the receipt of payment from loan maturities which could be used to fund new loans could not be accurately predicted and certain borrowers have been requesting an extension to the maturity date of their loans.Management has determined it is prudent to not commit to new loans in a declining real estate market and instead to reduce the Company’s revolving debt facility. As a result of the increase in impaired and non-performing loans and a decrease in new lending activities, Quest has reduced its mortgage origination staff and has increased staff in its collection and loan remediation areas. Currently, Quest is requesting the repayment of all loans on their maturity.Where this is not possible, Quest works closely with borrowers to extend the maturity for those who are acting in good faith and have a reasonable business plan that demonstrates a viable repayment strategy which includes the pledging of additional collateral where possible.In other circumstances, Quest will proceed with an orderly disposition of the real estate properties securing the impaired loans in order to mitigate loan losses. In 2008, Quest applied for a deposit taking license from the Office of the Superintendent of Financial Institutions (“OSFI”) in order to access alternative sources of funding.Management has reassessed this strategy and has decided to delay indefinitely its application to become a deposit taking institution.Quest’s management is focused on managing its current loan portfolio, securing repayment of its impaired loans and implementing cost cutting measures. As a MIC, Quest is able to reduce its taxable income through the payment of dividends to its common and preferred shareholders. A MIC is a special-purpose corporation defined under Section 130.1 of the Income Tax Act (Canada) (the “Tax Act”). A MIC does not pay corporate-level taxes when all taxable income is distributed to shareholders as dividends during a taxation year and within 90 days of its year end.Taxable Canadian shareholders will have dividend payments subject to Canadian tax as interest income. The Company must continually meet the following criteria to maintain MIC eligibility: (i) at least 50% of its assets must consist of 2 residentially oriented mortgages and/or cash; (ii) it must not directly hold any foreign assets, including investments secured by real property located outside of Canada; (iii) it must not engage in operational activities outside of the business of lending and investing of funds; and (iv) no person may own more than 25% of any class of the issued and outstanding shares. NON-GAAP MEASURES Return on equity (“ROE”), return on assets (“ROA”) and payout ratio on income before taxes do not have standardized meanings prescribed by GAAP and, therefore, may not be comparable to similar measures presented by other companies. ROE and ROA are commonly used measures to compare the performance of lenders. The fact that the Company is a MIC is the major reason the Company calculates payout ratio on income before taxes. These non-GAAP measures used in this management’s discussion and analysis (“MD&A”) are calculated as follows: · return on equity – net income divided by average shareholders’ equity. · return on assets – net income divided by average total assets. · payout ratio on income before taxes – dividends paid divided by income before taxes. Readers are cautioned not to view non-GAAP measures as alternatives to financial measures calculated in accordance with GAAP. 2008 FINANCIAL HIGHLIGHTS The following table highlights certain aspects of Quest’s 2008 financial performance and should be read in conjunction with the “Results of Operations” section of this MD&A. 3 FINANCIAL PERFORMANCE Table 1 - Selected Annual Financial Information ($ thousands, except per share amounts) 2008 2007 2006 Change from 2007 $ % Key Performance Indicators Net interest income 43,852 39,355 29,384 4,497 11% Other income 308 11,982 19,042 (11,674) (97%) Income before income taxes 21,819 35,988 36,984 (14,169) (39%) Net income 22,831 23,667 43,701 (836) (4%) Earnings per share – basic(1) 0.16 0.16 0.32 - - Earnings per share – diluted(1) 0.16 0.16 0.31 - - Return on equity(1) 8% 8% 19% Return on assets(1) 6% 7% 17% Dividends paid per share 0.16 0.095 0.050 0.065 68% Payout ratio on income before taxes(1) 108% 39% 19% Loans receivable 372,084 277,710 264,902 94,374 34% Total assets 384,255 325,744 305,737 58,511 18% Revolving debt facilities 50,153 26,365 22,000 23,788 90% Preferred share liability 38,724 - - 38,724 n/a Total liabilities 93,256 35,110 31,608 58,146 166% Shareholders' equity 290,999 290,634 274,129 365 0% Book value per share 1.98 1.98 1.89 0.00 0% Impaired loans – gross outstanding principal 103,106 7,500 13,811 95,606 1,274% Allowance for loan losses 13,735 - 586 13,735 n/a Allowance as % of net impaired loans 13% - 4% 1. See page 3 for a discussion on non-GAAP measures. Quest’s shareholders' equity has remained at a consistent level of $291.0 million at December 31, 2008, up marginally from $290.6 million a year earlier. As a MIC, Quest’s retained earnings are not expected to grow. Quest’s debt to equity ratio as at December 31, 2008 is 0.3 to 1 compared to 0.09 to 1 a year earlier.Total assets as a multiple of equity was 1.32 times as at December 31, 2008, up from 1.12 at December 31, 2007. These low ratios should assist the Company in the current economic climate. Net income decreased $0.8 million or 4% in 2008 to $22.8 million as compared to $23.7 million in 2007 while diluted earnings per share (“EPS”) remained at $0.16 per share compared to 2007. The Company recorded a specific allowance for loan losses of $13.7 million in 2008 compared to $nil in 2007. Quest’s total assets have increased $58.5 million or 18% to $384.3 million at December 31, 2008 compared to $325.7 million a year earlier. Performing loans at December 31, 2008 were $284.5 million compared to $282.7 million at December 31, 2007, an increase of $1.8 million or 0.6%. The gross principal outstanding of impaired (non-performing) loans and foreclosed real estate amounted to $103.1 million at December 31, 2008 compared to $7.5 million a year earlier. The increase in impaired loans is the result of the restrictive credit environment and declining real estate market values in certain markets. 4 Net interest income has increased by $4.5 million or 11% to $43.9 million in 2008 compared to $39.4 million in 2007 as a result of the increased mortgage portfolio. Other income has decreased $11.7 million from $12.0 million in 2007 to $0.3 million in 2008 as a result of the cessation of Quest’s management and securities operations in December 2007. No bonuses were awarded to Quest executives for the year ended December 31, 2008 compared to $2.7 million awarded to executives in 2007. Quest paid dividends to its common shareholders of $0.16 per share during 2008, a $0.065 or 68% increase over the $0.095 paid in 2007. Total dividends paid in 2008 with other tax deductions were sufficient to offset any taxable income in the Company. A special dividend in the first quarter of 2009 is not required to bring Quest’s 2008 taxable income to nil. DIVIDEND POLICY FOR 2009 Quest’s common share dividend policy is guided by its status as a MIC.This status allows the Company to reduce its taxable income to a negligible amount through the payment of dividends to common and preferred shareholders after first utilizing any tax losses and other tax deduction carry forwards. There are $9.1 million of tax losses carried forward from 2008 which may be utilized in 2009. As a result of its ability to utilize these tax losses, Quest has decided to forego paying a quarterly common share dividend on March 31, 2009 thereby increasing liquidity. The Company currently intends to pay the 2009 dividends on its preferred shares in common shares of Quest. These preferred share dividends are cumulative and serve to reduce Quest’s taxable income. The Company will monitor its 2009 taxable position and liquidity closely to determine if and when a common share dividend will be paid. Quest’s taxable income in 2009 will be subject to many factors, not least of which is the amount of any additional specific loan loss provisions the Company might incur and any reduction in recording interest income as a result of any increase in impaired loans. OUTLOOK Many of Quest’s borrowers require take-out financing from another lender in order to repay their mortgages. The success of this is contingent for the most part on an efficient credit market and a healthy real estate market in which Quest operates. It is likely that in 2009 there will be further instances of loans becoming impaired in the form of non-performing mortgages and the ceasing of interest income being recorded on these loans. It is also likely that certain previously impaired loans will be cured and that unrecorded interest will then be recorded as income. In the view of management, Quest shareholders will best be served in 2009 by protecting the Company’s balance sheet position and further preserving its capital to deal with continued economic turmoil. An increased emphasis on collections and loan remediation should assist in monetizing the current mortgage portfolio in order to reduce the revolving debt facility. Management may also further utilize its financial tools of loan syndication or the issue of preferred shares to increase liquidity and reduce debt. Quest is focused on further strengthening its balance sheet and liquidity in 2009 as further outlined under the “Liquidity Risk” section herein. Quest’s problem loan solving abilities will be put to the test in the upcoming year.
